  Case 1:18-cr-00218-TSC Document 88 Filed 02/26/19 Page 1 of 9
                                                                    1



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,    .
                              .
          Plaintiff,          .        CR No. 18-0218 (TSC)
                              .
     v.                       .
                              .
 MARIIA BUTINA, a/k/a         .        Washington, D.C.
 MARIA BUTINA,                .        Tuesday, February 26, 2019
                              .        2:57 p.m.
          Defendant.          .
 . . . . . . . . . . . . . . ..


                    TRANSCRIPT OF STATUS HEARING
               BEFORE THE HONORABLE TANYA S. CHUTKAN
                    UNITED STATES DISTRICT JUDGE


APPEARANCES:

For the Government:              ERIK M. KENERSON, AUSA
                                 U.S. Attorney's Office
                                 National Security Section
                                 555 Fourth Street, NW
                                 Washington, DC 20530
                                 (202) 252-7566


For the Defendant:               ROBERT N. DRISCOLL, ESQ.
                                 ALFRED D. CARRY, ESQ.
                                 McGlinchey Stafford, PLLC
                                 1275 Pennsylvania Avenue, NW
                                 Suite 420
                                 Washington, DC 20004
                                 (202) 802-9999

Court Reporter:                  BRYAN A. WAYNE, RPR, CRR
                                 U.S. Courthouse, Room 4704-A
                                 333 Constitution Avenue, NW
                                 Washington, DC 20001
                                 (202) 354-3186



Proceedings reported by stenotype shorthand.
Transcript produced by computer-aided transcription.
      Case 1:18-cr-00218-TSC Document 88 Filed 02/26/19 Page 2 of 9
                                                                                2



 1                           P R O C E E D I N G S

 2             THE DEPUTY CLERK:      Your Honor, we have criminal action

 3   18-218, United States of America versus Mariia Butina.           We have

 4   Mr. Erik Kenerson representing the government, Mr. Alfred Carry

 5   and Mr. Robert Driscoll representing Ms. Butina, who is present.

 6             THE COURT:     Good afternoon, everyone.      We had a little

 7   delay because of transportation issues.        We have a lot of trials

 8   going on, and the marshals are hard-pressed right now to get

 9   everybody in.   But I'm glad you made it here, a little late.

10        Have you had a sufficient amount of time to talk to your

11   client, Mr. Driscoll?

12             MR. DRISCOLL:     We have, Your Honor.

13             THE COURT:     All right.   Now, on December 13, 2018,

14   Ms. Butina pleaded guilty to conspiracy to violate 18 U.S.C. §

15   951, in violation of 18 U.S.C. § 371.       At that time, the parties

16   informed the Court that they wanted to have a status date before

17   we could set a sentencing date.

18        We did, however, ask Probation to start processing and

19   drafting a presentence investigation report.        I understand that

20   the draft was completed on February 1, 2019.        I don't see any

21   updated motions or pleadings on the docket.

22        So, Mr. Kenerson?

23             MR. KENERSON:     Thank you, Your Honor.      Good afternoon.

24             THE COURT:     Good afternoon.

25             MR. KENERSON:     The government, at this hearing,
      Case 1:18-cr-00218-TSC Document 88 Filed 02/26/19 Page 3 of 9
                                                                            3



 1   I think, is going to request a continued status about four weeks

 2   out.   We are not prepared to set a sentencing date or request a

 3   sentencing date at this point.      I can inform the Court, in open

 4   court, that the defendant's cooperation is ongoing.          We'd be

 5   prepared to make additional representation, if the Court needed

 6   it, at the bench and under seal.

 7               THE COURT:   Well, I may, but let me hear first from

 8   Mr. Driscoll or Mr. Carry if they have any opposition to the

 9   request.   Have you discussed this before now with the defense?

10               MR. KENERSON:   I have, yes.

11               THE COURT:   Okay.   Mr. Driscoll.

12               MR. DRISCOLL:   Thank you, Your Honor.

13          Just so you know, the comments are in on the PSI, and the

14   cooperation's been ongoing.      We're in a bit of a bind because,

15   from our perspective, we're pretty much ready to go in terms of

16   sentencing.   But there are things the prosecution is aware of

17   that we are not.

18          So, from our perspective, we're ready to go.       But we

19   understand where the prosecution is coming from, and I'm taking

20   them at their word that they have other contingent matters that

21   may require more cooperation later.       But that may be best for a

22   sidebar or something else.

23               THE COURT:   I think it may be appropriate at this

24   point for the parties to approach the bench.

25          (Sealed bench conference.)
     Case 1:18-cr-00218-TSC Document 88 Filed 02/26/19 Page 4 of 9
                                                                     4



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:18-cr-00218-TSC Document 88 Filed 02/26/19 Page 5 of 9
                                                                     5



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
      Case 1:18-cr-00218-TSC Document 88 Filed 02/26/19 Page 6 of 9
                                                                           6



 1

 2

 3        (End of bench sealed conference.)

 4             THE COURT:    All right.    Based on the representations

 5   made at the bench under seal, I will continue this for a further

 6   status date.    I understand Mr. Driscoll and Mr. Carry's concern,

 7   which is one that I share, which is that Ms. Butina has been

 8   detained for a substantial portion of whatever sentence she

 9   likely faces.

10        However, given her agreements with the government for

11   cooperation, her cooperation continues to be needed by the

12   government, and therefore I will set a status date for four

13   weeks from today or thereabouts.

14        I will say that, given the fact that the presentence

15   investigation report has been drafted and is being reviewed, we

16   should be able to turn around and set a sentencing date pretty

17   quickly from our next status.      And Mr. Kenerson has represented

18   that if for some reason they're ready to go to sentencing

19   sooner, they will let the parties and the Court know.

20        So I appreciate your concern, Mr. Driscoll, that your

21   client obviously wants to get this resolved, but I also take

22   into consideration the government's need for time to complete

23   its investigation.    All right?

24        So have you all discussed available dates?         No?

25        (Court conferring with deputy clerk.)
      Case 1:18-cr-00218-TSC Document 88 Filed 02/26/19 Page 7 of 9
                                                                               7



 1              THE COURT:   Yes.   All right.    I cannot -- if we're

 2   going to have a brief status, I can do this at the end of March.

 3   If it's going to be lengthy, I'd rather do it at the very first

 4   date in April, because March is very busy and I'm going to be

 5   out of town for several days towards the end of March.

 6         So what's our first April date?

 7         Or, Mr. Kenerson, I mean, we're not going to do the

 8   sentencing on the status date; right?       So we're just talking

 9   about a shorter hearing?

10              MR. KENERSON:    I think that's the most likely.

11   As we said, if for some reason there's a possibility, we

12   could petition the Court to convert, but it sounds like the

13   Court would not be available for a sentencing hearing.

14              THE COURT:   If you convert it to sentencing, I will

15   not be able to do it in March; my schedule just doesn't allow

16   it.   So why don't we, just to be on the safe side -- what's the

17   first April date that you have, Mr. Bradley?

18         (Court conferring with deputy clerk.)

19              MR. KENERSON:    Your Honor, I'm out of the jurisdiction

20   for the entire first week of April.

21              THE COURT:   Mr. Driscoll?

22              MR. DRISCOLL:    Your Honor, if we keep the short date

23   because I think it's just going to be a status at this point --

24              THE COURT:   Let's try to do it in March.        If it turns

25   out that we have to convert it to a sentencing, we'll move it.
      Case 1:18-cr-00218-TSC Document 88 Filed 02/26/19 Page 8 of 9
                                                                              8



 1             MR. DRISCOLL:     I understand.    That's fine.

 2             THE COURT:    Okay.    What's the next available day

 3   I have in March after the 23rd?      So it will be the last week.

 4        (Court conferring.)

 5        Let's set it for Thursday, the 28th of March.         Are you all

 6   available on that date?

 7             MR. KENERSON:     That's good for the government,

 8   Your Honor.

 9             MR. DRISCOLL:     That's good for the defense, Your Honor.

10             THE COURT:    What time would you like to do it, morning

11   or afternoon?

12             MR. KENERSON:     At the Court's convenience.

13             THE COURT:    10 a.m.    So the next status date will be

14   Thursday, March 28, at 10 a.m.

15        Obviously, Mr. Kenerson, if before that time you determine

16   that you can convert this or we can go forward to sentencing,

17   you should alert Mr. Driscoll and the Court, and we will vacate

18   this date and set a sentencing date.       Otherwise, I'll hear from

19   you on the 28th.    And, obviously, if we're going to set a short

20   sentencing date after that, you all should start gathering your

21   sentencing materials as well.

22        Is there anything further, Mr. Driscoll?

23             MR. DRISCOLL:     Nothing, Your Honor.

24             THE COURT:    Mr. Kenerson?

25             MR. KENERSON:     No, Your Honor.
 Case 1:18-cr-00218-TSC Document 88 Filed 02/26/19 Page 9 of 9
                                                                 9



          THE COURT:    All right.        Thank you all.

     (Proceedings adjourned at 3:07 p.m.)




                            * *   *   *    *   *

                              CERTIFICATE

          I, BRYAN A. WAYNE, Official Court Reporter, certify

that the foregoing pages are a correct transcript from the

record of proceedings in the above-entitled matter.




                          __________________
                          BRYAN A. WAYNE
